OliveR, ' Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) Said merchandise consists of binoculars and leather carrying cases which in Herber v. US, CD 1519, this court held to be subject to appraisement separately according to the value of each class of articles.
2) At the time of exportation of such merchandise to the United States, the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities in the ordinary course of trade for exportation to the *463United States, the foreign value of such or similar merchandise being no higher, is as follows in US currency; net packed:
1 lot of 4 cases each containing 25 sets of 7 x 50 binoculars with carrying eases; their said export value in US dollars, net packed, being:
Binoculars, each_$22. 19
Carrying cases, each_ 2. 81
3) Upon this stipulation this case may be deemed to be submitted for decision.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were as follows:
United States dollars
1 lot of 4 cases each containing 25 sets of 7 x 50 binoculars with carrying cases: per each
Binoculars_ __ 22. 19
Carrying cases_ 2.81 net packed
Judgment will be entered accordingly.